Exhibit Supplemental Material for Financial Results for FY2010 Third Quarter (Unconsolidated) < Japan GAAP > FY2009 FY2010 FY2010 Forecast 1Q 2Q 3Q 9 months 4Q 12 months 1Q 2Q 3Q 9 months 12 months (2008/4-6) (2008/7-9) (2008/10-12) (2008/4-12) (2009/1-3) ('08/4-'09/3) (2009/4-6) (2009/7-9) (2009/10-12) (2009/4-12) ('09/4-'10/3) Domestic vehicle production (thousands of units) 1,027 980 874 2,881 512 3,393 589 770 921 2,280 3,190 Overseas vehicle production (thousands of units) 1,164 998 895 3,057 653 3,710 785 996 1,144 2,925 4,070 Vehicle Sales (thousands of units) 1,033 992 915 2,940 539 3,479 587 770 931 2,288 3,200 Domestic 368 354 322 1,044 296 1,340 280 353 454 1,087 1,580 Exports 665 638 593 1,896 243 2,139 307 417 477 1,201 1,620 North America 310 273 268 851 77 928 131 182 206 519 670 Europe 117 108 80 305 46 351 58 68 60 186 250 Asia 48 44 32 124 17 141 31 34 46 111 160 Central and South America 26 25 22 73 6 79 5 12 16 33 50 Oceania 51 44 38 133 27 160 34 40 43 117 160 Africa 35 32 41 108 17 125 10 16 19 45 70 Middle East 76 110 110 296 51 347 36 64 86 186 260 Other 2 2 2 6 2 8 2 1 1 4 ― Housing Sales (units) 771 1,278 1,342 3,391 944 4,335 673 982 1,205 2,860 4,300 Net Revenues (billions of yen) 2,890.5 2,758.7 2,292.2 7,941.4 1,337.0 9,278.4 1,628.7 2,027.9 2,439.9 6,096.5 8,500.0 Domestic 859.9 816.6 740.6 2,417.1 642.7 3,059.8 658.4 776.1 989.7 2,424.2 ― Exports 2,030.6 1,942.1 1,551.6 5,524.3 694.2 6,218.5 970.3 1,251.7 1,450.3 3,672.3 ― Operating Income (billions of yen) 173.5 79.0 -149.2 103.3 -291.2 -187.9 -181.8 -83.9 -20.2 -285.9 -360.0 (Operating Income Ratio) (%) ( 6.0 ) ( 2.9 ) ( -6.5 ) ( 1.3 ) ( -21.8 ) ( -2.0 ) ( -11.2 ) ( -4.1 ) ( -0.8 ) ( -4.7 ) ( -4.2 ) Ordinary Income (billions of yen) 401.4 193.8 -83.4 511.8 -329.3 182.5 12.4 -58.7 23.1 -23.2 -110.0 (Ordinary Income Ratio) (%) ( 13.9 ) ( 7.0 ) ( -3.6 ) ( 6.4 ) ( -24.6 ) ( 2.0 ) ( 0.8 ) ( -2.9 ) ( 0.9 ) ( -0.4 ) ( -1.3 ) Net Income (billions of yen) 321.1 151.1 -6.4 465.8 -409.2 56.6 5.9 -24.7 24.7 5.9 -10.0 (Net Income Ratio) (%) ( 11.1 ) ( 5.5 ) ( -0.3 ) ( 5.9 ) ( -30.6 ) ( 0.6 ) ( 0.4 ) ( -1.2 ) ( 1.0 ) ( 0.1 ) ( -0.1 ) R&D Expenses (billions of yen) 199.6 208.8 182.0 590.4 179.4 769.8 176.0 164.7 161.3 502.0 640.0 Depreciation Expenses (billions of yen) 68.8 76.8 79.6 225.2 89.7 314.9 70.0 74.0 74.9 218.9 310.0 Capital Expenditures (billions of yen) 64.5 92.6 93.3 250.4 118.7 369.1 29.9 23.0 34.3 87.2 170.0 Analysis of Unconsolidated Net Income for FY2010 (billions of yen, approximately) 3Q (2009/10-12) 9 months (2009/4-12) Cautionary Statement with Respect to Forward-Looking Statements This report contains forward-looking statements that reflect Toyota’s plans and expectations. These forward-looking statements are not guarantees of future performance and involve known and unknown risks, uncertainties and other factors that may cause Toyota’s actual results, performance, achievements or financial position to be materially different from any future results, performance, achievements or financial position expressed or implied by these forward-looking statements. These factors include: (i) changes in economic conditions and market demand affecting, and the competitive environment in, the automotive markets in Japan, North America, Europe, Asia and other markets in which Toyota operates; (ii) fluctuations in currency exchange rates, particularly with respect to the value of the Japanese yen, the U.S. dollar, the Euro, the Australian dollar, the Canadian dollar and the British pound; (iii) changes in funding environment in financial markets; (iv) Toyota’s ability to realize production efficiencies and to implement capital expenditures at the levels and times planned by management; (v) changes in the laws, regulations and government policies in the markets in which Toyota operates that affect Toyota’s automotive operations, particularly laws, regulations and government policies relating to trade, environmental protection, vehicle emissions, vehicle fuel economy and vehicle safety, as well as changes in laws, regulations and government policies that affect Toyota’s other operations, including the outcome of future litigation and other legal proceedings; (vi) political instability in the markets in which Toyota operates; (vii) Toyota’s ability to timely develop and achieve market acceptance of new products; and (viii) fuel shortages or interruptions in transportation systems, labor strikes, work stoppages or other interruptions to, or difficulties in, the employment of labor in the major markets where Toyota purchases materials, components and supplies for the production of its products or where its products are produced, distributed or sold. A discussion of these and other factors which may affect Toyota’s actual results, performance, achievements or financial position is contained in Toyota’s annual report on Form 20-F, which is on file with the United States Securities and Exchange Commission. Effects of Sales Volume and Mix 10.0 -570.0 Effects of Changes in Exchange Rates -30.0 -310.0 Cost Reduction Efforts 110.0 280.0 From Engineering 100.0 260.0 From Manufacturing and Logistics 10.0 20.0 Reduction in Fixed Costs 40.0 210.0 Other -1.0 0.8 (Changes in Operating Income) 129.0 -389.2 Non-operating Income -22.5 -145.8 Income Taxes , etc -75.4 75.1 (Changes in Net Income) 31.1 -459.9 (Note 1) Shows the number of employees as of the end of each period (excluding loan employees from Toyota and its consolidated subsidiaries (“Toyota”) to outside Toyota and including loan employees from outside Toyota to Toyota) (Note 2) “Net income attributable to Toyota Motor Corporation”, equivalent to “Net Income” up to FY2009 (Note 3) 2Q Interim Dividend, 4Q Year-end Dividend, FY Annual Dividend (Note 4) Figures for depreciation expenses and capital expenditures do not include vehicles in operating lease (Note 5) Excludes financial subsidiaries Supplemental 4
